Citation Nr: 0831048	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-01 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, to include chronic obstructive pulmonary disease 
(COPD) and emphysema, claimed as the result of exposure to 
herbicides in service.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
November 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which "confirmed and continued" a 
previously denied claim of service connection for entitlement 
to service connection for allergy-sinus condition (to include 
breathing problems).

Although a claim for an allergy-sinus condition was 
previously denied in October 1986, this claim has not been 
characterized by the Board as an attempt to reopen a 
previously denied claim.  Since filing to reopen, the veteran 
has consistently claimed entitlement to service connection 
for a "breathing" or respiratory disorder, and he has 
submitted competent medical evidence diagnosing COPD and 
emphysema.   Pursuant to the holding of the United States 
Court of Appeals for the Federal Circuit in Boggs v. Peake, 
520 F.3d 1330 (2008), claims that are based upon distinctly 
and properly diagnosed diseases or injuries must be 
considered separate and distinct claims.  Consequently, the 
Board finds that the current claim of service connection for 
a respiratory disorder is appropriately construed as an 
original claim, rather than as an attempt to reopen a 
previously denied claim.  As the RO similarly recharacterized 
the claim in an October 2006 Statement of the Case, the Board 
finds that this determination results in no prejudice to the 
veteran.  


FINDINGS OF FACT

1. The evidence of record establishes that the veteran did 
travel to the Republic of Vietnam while on active duty during 
the Vietnam era; thus, exposure to herbicides while serving 
on active duty is presumed.

2. The preponderance of the evidence demonstrates that the 
veteran's COPD with emphysema did not manifest in service, 
and is not etiologically related to any in-service injury or 
disease, including herbicide exposure during service in 
Vietnam.




CONCLUSION OF LAW

1.  COPD with emphysema were not incurred in or aggravated by 
active service, and may not be presumed to have been a result 
of herbicide exposure.  38 U.S.C.A. §§ 1103, 1110, 1113, 
1116, 1131, 5107 (West 2002); 38 C. F. R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated June 
2004.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

On March 3, 2006, during the course of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  Notice concerning the effective date of the award 
and the disability rating was provided to the veteran in a 
letter dated March 2006.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records, VA medical center 
(VAMC) treatment records, private physician treatment 
records, and a VA examination report dated September 2006.  
Additionally, the claims file contains the veteran's 
statements in support of his claim. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran contends that his breathing problems are the 
result of exposure to the herbicide Agent Orange while 
serving in the United States Air Force in the Republic of 
Vietnam.  (See veteran's letter, October 2005.)  
Specifically, he claims that his exposure was the result of 
service upon a flight deck where Agent Orange was stored and 
loaded onto aircraft.  Id.  The veteran says his breathing 
problems began at some point in 1977, and he was subsequently 
informed by a physician that he had emphysema.  Id.  He 
further states that he failed his physical fitness test (PFT) 
during his retirement physical in October 1986 and was again 
diagnosed with emphysema.  Id.

The Board notes that the veteran's DD-214 indicates that his 
continuous active military service began in February 1962.  
He served as a tactical aircraft maintenance specialist for 
more than seven years.  It further shows that he was awarded 
the Vietnam Service Medal, the Republic of Vietnam Gallantry 
Cross and the Republic of Vietnam Campaign Medal.  Thus, the 
veteran's service records clearly demonstrate that he served 
in the Republic of Vietnam during the required period; he is 
presumed to have been exposed to herbicides in service.  38 
C.F.R. § 3.307(a)(6)(i) and (iii).  

VA regulations, however, do not provide presumptive service 
connection for COPD or emphysema based on exposure to 
herbicides.  38 C.F.R. § 3.307, 3.309.  The Secretary has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 57586-57589 
(1996).

Accordingly, service connection for COPD is not warranted on 
a presumptive basis.

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).
 
In this regard, the Board notes that the veteran's February 
1962 service enlistment examination reveals no history or 
diagnosis of COPD, emphysema or any other breathing problems.  
His service treatment records between February 1962 and June 
1986 are void of any evidence pertaining to a diagnosis of or 
medical care for any of these conditions.  Similarly, the 
veteran's service retirement examination in June 1986 did not 
indicate any breathing problems.  However, on the examination 
report, under "summary of defects and diagnoses," the 
examiner noted that the veteran had a substandard PFT.  (See 
report of medical examination, June 4, 1986.)
A review of the veteran's post-service medical treatment 
records indicates that he was not diagnosed with any 
breathing problems until October 1997, when a diagnostic 
imaging report showed "scintagraphic findings most 
consistent with COPD with fairly dramatic air trapping on the 
wash out phase."  (See Columbia Regional Hospital diagnostic 
imaging reports, October 8, 1997.)  A December 1997 medical 
record revealed a diagnosis of emphysema.  (See Regional 
Medical Associates record, December 22, 1997.)  This record 
also indicates that the veteran began a smoking cessation 
program at that time.  Id.  Treatment records from the VAMC 
in Columbia, Missouri, dated May 2004, reveal that the 
veteran began smoking when he was 14 years-old and smoked two 
packs-per-day for 47 years, then went down to 3/4 pack per-day 
until he quit a few years later.  (See VAMC record, May 6, 
2004; VA examination report, September 2006.)  At that time, 
in addition to a diagnosis of COPD, he was also diagnosed 
with tobacco use disorder.  Id.  

In September 2006, the veteran underwent a VA examination as 
part of his claim for service connection for breathing 
problems.  The VA examiner indicated that she reviewed the 
veteran's entire claims file, including his service treatment 
records.  She also indicated that the veteran's service 
treatment records were void of any complaints of or treatment 
for respiratory distress, COPD or emphysema.  As an initial 
matter, in discussing the veteran's June 1986 service 
retirement examination, she noted that the veteran had 
undergone a PFT study at separation, and that based on the 
numbers, the veteran may have had "early COPD changes."  

However, she also noted that he was asymptomatic and that a 
remark was made that the examination was substandard.  She 
also noted that medical records showed no treatment for 
breathing problems until 2000 and 2001 when the veteran 
underwent some repeat pulmonary function testing.  The 
examiner indicated that the service medical records indicated 
that the veteran's substandard PFT was supposed to have been 
followed-up on, but this was never done.  She explained that 
because of this, it was considered a "non-diagnostic" test 
because it was substandard.  She added that the veteran was 
essentially asymptomatic at that time, as he was on no 
medication and no oxygen.  

Ultimately, the examiner diagnosed the veteran with COPD with 
emphysema, currently treated with Combivent inhaler, with 
exercise tolerance of one-half mile, and noted that he was 
only using one medication (an inhaler) to treat his 
condition.  Based on the factors discussed above, she also 
concluded that it was not as least as likely as not that the 
veteran's COPD was related to his military experience, and 
that his current emphysematous changes and COPD are most 
directly related to his smoking status.  She also indicated 
that a pulmonary specialist was contacted and concurred with 
those findings.

As previously stated, because the veteran served in the 
Republic of Vietnam, his exposure to herbicides is presumed.  
However, the most probative medical evidence of record 
indicates that his COPD neither manifested in nor was 
aggravated by military service.  There is no contrary medical 
evidence of record to show a nexus between the veteran's 
active service, including his exposure to herbicides, and the 
development of COPD.

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

In this instance, the VA examiner's medical opinion was based 
on a thorough review of the veteran's claim folder, including 
negative findings of COPD and emphysema during service, and 
his nearly 50-year history of smoking.  Furthermore, her 
opinion was very detailed, comprehensive and fully explained 
the reasons and bases for her opinion.  Although the examiner 
considered the veteran's lay report, including his claim that 
his symptoms actually began in service, she nevertheless 
determined that the substantial evidence of record weighed 
against a finding that the veteran's current COPD is related 
to service. 

In addition to the medical evidence, the Board has considered 
the veteran's assertions that his current COPD and emphysema 
are the result of exposure to Agent Orange during active duty 
service.  (See veteran's letter, October 2005.)  Certainly, 
the veteran is competent, as a lay person, to report that to 
which he has personal knowledge, such as subjective 
complaints of respiratory problems.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, while the veteran may 
sincerely believe that his COPD disability is the result of 
his exposure to herbicides during active service, as a lay 
person, he is not competent to render such an etiological 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Concerning the veteran's personal statements as to the 
history of his breathing problems, the Board notes that 
because he is competent to report subjective complaints of 
that nature, there is no reason to doubt his sincerity as to 
his belief that his symptoms had their onset in service.  
Thus, the Board finds that veteran's lay reports of a 
continuity of symptomatology are entitled to some probative 
weight. 

However, as previously stated, although the veteran is 
competent to report his symptoms, he is not necessarily 
competent to attribute those symptoms to a specific 
underlying disease or cause, such as herbicide exposure.  See 
McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, 
where there is assertion of continuity of symptomatology 
since service, medical evidence is required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition"), vacated on other grounds sub nom.  
McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).

In this case, a competent VA examiner considered the 
veteran's lay report that his symptoms had their onset in 
service.  That examiner also considered his service treatment 
records, including medical examination reports.  
Nevertheless, based on the veteran's significant history of 
smoking and tobacco abuse, the VA examiner concluded that the 
veteran's current respiratory disability was less likely than 
not related to his military service.  The Board finds that 
this opinion is the most probative evidence of record as to 
the relationship between his current disability and service, 
and ultimately outweighs the veteran's lay reports of 
continuity of symptomatology since service.

The Board notes in passing that the veteran has not 
specifically contended that in-service tobacco use is 
responsible for the current COPD and emphysema.  In any 
event, however, the law mandates that (for claims received by 
VA after June 9, 1998) a disability will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to a veteran's use of tobacco 
products during service.  See 38 U.S.C.A. § 1103 (West 2002); 
38 C.F.R. § 3.300(a) (2007).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for COPD, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as 
there is not an approximate balance of evidence.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for COPD with emphysema, 
claimed as due to exposure to herbicides in service, is 
denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


